Exhibit 10.3

 

CENTERPOINT PROPERTIES TRUST
2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE
PLAN

 

RESTRICTED SHARE AGREEMENT

 

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is dated as March 08, 2005
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Paul T. Ahern (the “Grantee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan or in the Grantee’s Employment and Severance Agreement
(the “Employment Agreement”), where indicated.  The purpose of this Agreement is
to establish a written agreement evidencing a grant of Restricted Shares made in
accordance with the terms of the Plan.  In this Agreement, “Restricted Shares”
means shares granted pursuant to this Agreement or other securities resulting
from an adjustment under Section 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 


1.                                      GRANT OF RESTRICTED SHARES.  THE COMPANY
HEREBY GRANTS TO THE GRANTEE 8,947 COMMON SHARES (THE “SHARES”) UNDER THE TERMS
AND CONDITIONS HEREOF.


 


2.                                      SHARE PRICE.  THE SHARE PRICE OF THE
SHARES IS $44.99.


 


3.                                      PERFORMANCE GOALS.  AS DEFINED BELOW IN
SECTION 5(A).


 


4.                                      TIME GOAL.  EIGHT (8) YEARS.


 


5.                                      VESTING.   EXCEPT AS OTHERWISE PROVIDED
IN THE 2003 PLAN OR IN THIS AGREEMENT, THE SHARES SHALL BECOME VESTED AS
FOLLOWS:


 


(A)                                  ACHIEVEMENT OF PERFORMANCE GOAL.  SHARES
GRANTED AND NOT PREVIOUSLY VESTED OR FORFEITED SHALL VEST AS DETAILED BELOW: AT
THE CLOSE OF BUSINESS ON THE LAST DAY OF A PERIOD COMMENCING AT LEAST TWO YEARS
AFTER THE DATE OF THIS AWARD AND:

 

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 30%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award

 

--------------------------------------------------------------------------------


 

and including 60 consecutive trading days such that the average total
shareholder return for such trading days equals or exceeds 40%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 50%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 60%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 


(B)                                 TIME GOAL.   SHARES NOT PREVIOUSLY VESTED OR
FORFEITED SHALL BECOME FULLY VESTED AT THE CLOSE OF BUSINESS ON THE EIGHTH
ANNIVERSARY OF THE DATE OF THIS AGREEMENT.


 


(C)                                  CERTAIN TERMINATIONS OF EMPLOYMENT. 
NOTWITHSTANDING ANY PROVISION IN THE AGREEMENT OR THE 2003 PLAN TO THE CONTRARY
AND IN ACCORDANCE WITH SECTIONS 8(D) AND 9(A)(III) OF THE GRANTEE’S EMPLOYMENT
AGREEMENT, IF THE GRANTEE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4(A) OR
4(B) THEREOF, IF THE COMPANY’S BOARD OF TRUSTEES ELECTS NOT TO RENEW THE
GRANTEE’S EMPLOYMENT AGREEMENT PURSUANT TO SECTION 3 THEREOF, OR IF THE GRANTEE
EXPERIENCES A QUALIFYING TERMINATION AS DEFINED IN SECTION 11 THEREOF, THEN THE
SHARES GRANTED PURSUANT TO THIS AGREEMENT SHALL FULLY VEST ON THE GRANTEE’S
TERMINATION DATE.


 


6.                                      RIGHTS OF THE COMPANY.  THIS AGREEMENT
DOES NOT AFFECT THE COMPANY’S RIGHT TO TAKE ANY CORPORATE ACTION, INCLUDING ITS
RIGHT TO RECAPITALIZE, REORGANIZE OR CONSOLIDATE, ISSUE BONDS, NOTES OR STOCK,
INCLUDING PREFERRED STOCK OR OPTIONS THEREFORE, TO DISSOLVE OR LIQUIDATE, OR TO
SELL OR TRANSFER ANY PART OF ITS ASSETS OR BUSINESS.

 

2

--------------------------------------------------------------------------------


 


7.                                      TAXES.  THE COMPANY MAY PAY OR WITHHOLD
THE AMOUNT OF ANY TAX ATTRIBUTABLE TO ANY SHARES DELIVERABLE UNDER THIS
AGREEMENT OR DIVIDENDS PAYABLE THEREON, AND THE COMPANY MAY DEFER MAKING
DELIVERY OR PAYMENT UNTIL IT IS INDEMNIFIED TO ITS SATISFACTION FOR THAT TAX.


 


8.                                      COMPLIANCE WITH LAWS.  SHARES CAN BE
DELIVERED UNDER THIS AGREEMENT ONLY IN COMPLIANCE WITH ALL APPLICABLE FEDERAL
AND STATE LAWS AND REGULATIONS, INCLUDING WITHOUT LIMITATION STATE AND FEDERAL
SECURITIES LAWS, AND THE RULES OF ALL STOCK EXCHANGES ON WHICH THE COMMON SHARES
ARE LISTED AT ANY TIME.  SHARES MAY NOT BE ISSUED UNDER THIS AGREEMENT UNTIL THE
COMPANY HAS OBTAINED THE CONSENT OR APPROVAL OF EVERY REGULATORY BODY HAVING
JURISDICTION OVER SUCH MATTERS AS THE COMPANY DEEMS ADVISABLE.  EACH PERSON OR
ESTATE THAT ACQUIRED THE RIGHT TO RECEIVE SHARES BY BEQUEST OR INHERITANCE MAY
BE REQUIRED BY THE COMPANY TO FURNISH REASONABLE EVIDENCE OF OWNERSHIP OF THE
SHARES AS A CONDITION TO THEIR ISSUANCE.   IN ADDITION, THE COMPANY MAY REQUIRE
SUCH CONSENTS AND RELEASES OF TAXING AUTHORITIES AS THE COMPANY DEEMS ADVISABLE.


 


9.                                      STOCK LEGENDS.  ANY CERTIFICATE ISSUED
TO EVIDENCE THE SHARES ISSUED SHALL BEAR SUCH LEGENDS AND STATEMENTS AS THE
COMPANY DEEMS ADVISABLE TO ASSURE COMPLIANCE WITH ALL FEDERAL AND STATE LAWS AND
REGULATIONS.


 


10.                               NO RIGHT OF EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL CONFER ANY RIGHT ON AN EMPLOYEE TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR SHALL INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE
SUCH EMPLOYEE AT ANY TIME.


 


11.                               AMENDMENT OF AGREEMENT.  THE COMPANY MAY
ALTER, AMEND, OR TERMINATE THIS AGREEMENT ONLY WITH THE GRANTEE’S CONSENT,
EXCEPT FOR ADJUSTMENTS EXPRESSLY PROVIDED BY THIS AGREEMENT.


 


12.                               MISCELLANEOUS.  THIS AGREEMENT IS SUBJECT TO
AND CONTROLLED BY THE 2003 PLAN.  IN THE CASE OF ANY INCONSISTENCY BETWEEN THIS
AGREEMENT AND THE 2003 PLAN, THE TERMS OF THE 2003 PLAN SHALL GOVERN.  THIS
AGREEMENT IS THE FINAL, COMPLETE, AND EXCLUSIVE EXPRESSION OF THE UNDERSTANDING
BETWEEN THE PARTIES AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS AGREEMENT OR
REPRESENTATION, ORAL OR WRITTEN, BETWEEN THEM.  MODIFICATION OF THIS AGREEMENT
OR WAIVER OF A CONDITION HEREIN MUST BE WRITTEN AND SIGNED BY THE PARTY TO BE
BOUND.  IN THE EVENT THAT ANY PARAGRAPH OR PROVISION OF THIS AGREEMENT SHALL BE
HELD TO BE ILLEGAL OR UNENFORCEABLE, SUCH PARAGRAPH OR PROVISION SHALL BE
SEVERED FROM THE AGREEMENT AND THE ENTIRE AGREEMENT SHALL NOT FAIL ON ACCOUNT
THEREOF, BUT SHALL OTHERWISE REMAIN IN FULL FORCE AND EFFECT.


 


13.                               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE WRITTEN, AND SHALL BE EITHER
DELIVERED PERSONALLY OR SENT BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL,
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, OR BY TELEX OR TELECOPY, ADDRESSED
AS FOLLOWS: IF TO THE COMPANY, TO THE COMPANY’S PRINCIPAL OFFICE, ATTENTION: MR.
ROCKFORD O. KOTTKA, AND IF TO THE GRANTEE OR HIS SUCCESSOR, TO THE ADDRESS LAST
FURNISHED BY SUCH PERSON TO THE

 

3

--------------------------------------------------------------------------------


 


COMPANY.  EACH SUCH NOTICE AND COMMUNICATION DELIVERED PERSONALLY SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED.  EACH SUCH NOTICE AND COMMUNICATION
GIVEN BY MAIL SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN IT IS DEPOSITED IN THE
UNITED STATES MAIL IN THE MANNER SPECIFIED HEREIN, AND EACH SUCH NOTICE AND
COMMUNICATION GIVEN BY TELEX OR TELECOPY SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
IT IS SO TRANSMITTED AND THE APPROPRIATE CONFIRMATION IS RECEIVED.  A PARTY MAY
CHANGE ITS ADDRESS FOR RECORD PURPOSES BY GIVING NOTICE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 13.


 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By

  /s/  Rockford O. Kottka

 

 

 

Rockford O. Kottka

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

GRANTEE

 

 

 

 

/s/ Paul T. Ahern

 

 

Print name:  Paul T. Ahern

 

4

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST
2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE
PLAN

 

RESTRICTED SHARE AGREEMENT

 

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is dated as March 08, 2005
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and James N. Clewlow (the “Grantee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan or in the Grantee’s Employment and Severance Agreement
(the “Employment Agreement”), where indicated.  The purpose of this Agreement is
to establish a written agreement evidencing a grant of Restricted Shares made in
accordance with the terms of the Plan.  In this Agreement, “Restricted Shares”
means shares granted pursuant to this Agreement or other securities resulting
from an adjustment under Section 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 


1.                                      GRANT OF RESTRICTED SHARES.  THE COMPANY
HEREBY GRANTS TO THE GRANTEE 5,368 COMMON SHARES (THE “SHARES”) UNDER THE TERMS
AND CONDITIONS HEREOF.


 


2.                                      SHARE PRICE.  THE SHARE PRICE OF THE
SHARES IS $44.99.


 


3.                                      PERFORMANCE GOALS.  AS DEFINED BELOW IN
SECTION 5(A).


 


4.                                      TIME GOAL.  EIGHT (8) YEARS.


 


5.                                      VESTING.   EXCEPT AS OTHERWISE PROVIDED
IN THE 2003 PLAN OR IN THIS AGREEMENT, THE SHARES SHALL BECOME VESTED AS
FOLLOWS:


 


(A)                                  ACHIEVEMENT OF PERFORMANCE GOAL.  SHARES
GRANTED AND NOT PREVIOUSLY VESTED OR FORFEITED SHALL VEST AS DETAILED BELOW: AT
THE CLOSE OF BUSINESS ON THE LAST DAY OF A PERIOD COMMENCING AT LEAST TWO YEARS
AFTER THE DATE OF THIS AWARD AND:


 

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 30%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average

 

--------------------------------------------------------------------------------


 

total shareholder return for such trading days equals or exceeds 40%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 50%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 60%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 


(B)                                 TIME GOAL.   SHARES NOT PREVIOUSLY VESTED OR
FORFEITED SHALL BECOME FULLY VESTED AT THE CLOSE OF BUSINESS ON THE EIGHTH
ANNIVERSARY OF THE DATE OF THIS AGREEMENT.


 


(C)                                  CERTAIN TERMINATIONS OF EMPLOYMENT. 
NOTWITHSTANDING ANY PROVISION IN THE AGREEMENT OR THE 2003 PLAN TO THE CONTRARY
AND IN ACCORDANCE WITH SECTIONS 8(D) AND 9(A)(III) OF THE GRANTEE’S EMPLOYMENT
AGREEMENT, IF THE GRANTEE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4(A) OR
4(B) THEREOF, IF THE COMPANY’S BOARD OF TRUSTEES ELECTS NOT TO RENEW THE
GRANTEE’S EMPLOYMENT AGREEMENT PURSUANT TO SECTION 3 THEREOF, OR IF THE GRANTEE
EXPERIENCES A QUALIFYING TERMINATION AS DEFINED IN SECTION 11 THEREOF, THEN THE
SHARES GRANTED PURSUANT TO THIS AGREEMENT SHALL FULLY VEST ON THE GRANTEE’S
TERMINATION DATE.


 


6.                                      RIGHTS OF THE COMPANY.  THIS AGREEMENT
DOES NOT AFFECT THE COMPANY’S RIGHT TO TAKE ANY CORPORATE ACTION, INCLUDING ITS
RIGHT TO RECAPITALIZE, REORGANIZE OR CONSOLIDATE, ISSUE BONDS, NOTES OR STOCK,
INCLUDING PREFERRED STOCK OR OPTIONS THEREFORE, TO DISSOLVE OR LIQUIDATE, OR TO
SELL OR TRANSFER ANY PART OF ITS ASSETS OR BUSINESS.

 

2

--------------------------------------------------------------------------------


 


7.                                      TAXES.  THE COMPANY MAY PAY OR WITHHOLD
THE AMOUNT OF ANY TAX ATTRIBUTABLE TO ANY SHARES DELIVERABLE UNDER THIS
AGREEMENT OR DIVIDENDS PAYABLE THEREON, AND THE COMPANY MAY DEFER MAKING
DELIVERY OR PAYMENT UNTIL IT IS INDEMNIFIED TO ITS SATISFACTION FOR THAT TAX.


 


8.                                      COMPLIANCE WITH LAWS.  SHARES CAN BE
DELIVERED UNDER THIS AGREEMENT ONLY IN COMPLIANCE WITH ALL APPLICABLE FEDERAL
AND STATE LAWS AND REGULATIONS, INCLUDING WITHOUT LIMITATION STATE AND FEDERAL
SECURITIES LAWS, AND THE RULES OF ALL STOCK EXCHANGES ON WHICH THE COMMON SHARES
ARE LISTED AT ANY TIME.  SHARES MAY NOT BE ISSUED UNDER THIS AGREEMENT UNTIL THE
COMPANY HAS OBTAINED THE CONSENT OR APPROVAL OF EVERY REGULATORY BODY HAVING
JURISDICTION OVER SUCH MATTERS AS THE COMPANY DEEMS ADVISABLE.  EACH PERSON OR
ESTATE THAT ACQUIRED THE RIGHT TO RECEIVE SHARES BY BEQUEST OR INHERITANCE MAY
BE REQUIRED BY THE COMPANY TO FURNISH REASONABLE EVIDENCE OF OWNERSHIP OF THE
SHARES AS A CONDITION TO THEIR ISSUANCE.   IN ADDITION, THE COMPANY MAY REQUIRE
SUCH CONSENTS AND RELEASES OF TAXING AUTHORITIES AS THE COMPANY DEEMS ADVISABLE.


 


9.                                      STOCK LEGENDS.  ANY CERTIFICATE ISSUED
TO EVIDENCE THE SHARES ISSUED SHALL BEAR SUCH LEGENDS AND STATEMENTS AS THE
COMPANY DEEMS ADVISABLE TO ASSURE COMPLIANCE WITH ALL FEDERAL AND STATE LAWS AND
REGULATIONS.


 


10.                               NO RIGHT OF EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL CONFER ANY RIGHT ON AN EMPLOYEE TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR SHALL INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE
SUCH EMPLOYEE AT ANY TIME.


 


11.                               AMENDMENT OF AGREEMENT.  THE COMPANY MAY
ALTER, AMEND, OR TERMINATE THIS AGREEMENT ONLY WITH THE GRANTEE’S CONSENT,
EXCEPT FOR ADJUSTMENTS EXPRESSLY PROVIDED BY THIS AGREEMENT.


 


12.                               MISCELLANEOUS.  THIS AGREEMENT IS SUBJECT TO
AND CONTROLLED BY THE 2003 PLAN.  IN THE CASE OF ANY INCONSISTENCY BETWEEN THIS
AGREEMENT AND THE 2003 PLAN, THE TERMS OF THE 2003 PLAN SHALL GOVERN.  THIS
AGREEMENT IS THE FINAL, COMPLETE, AND EXCLUSIVE EXPRESSION OF THE UNDERSTANDING
BETWEEN THE PARTIES AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS AGREEMENT OR
REPRESENTATION, ORAL OR WRITTEN, BETWEEN THEM.  MODIFICATION OF THIS AGREEMENT
OR WAIVER OF A CONDITION HEREIN MUST BE WRITTEN AND SIGNED BY THE PARTY TO BE
BOUND.  IN THE EVENT THAT ANY PARAGRAPH OR PROVISION OF THIS AGREEMENT SHALL BE
HELD TO BE ILLEGAL OR UNENFORCEABLE, SUCH PARAGRAPH OR PROVISION SHALL BE
SEVERED FROM THE AGREEMENT AND THE ENTIRE AGREEMENT SHALL NOT FAIL ON ACCOUNT
THEREOF, BUT SHALL OTHERWISE REMAIN IN FULL FORCE AND EFFECT.


 


13.                               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE WRITTEN, AND SHALL BE EITHER
DELIVERED PERSONALLY OR SENT BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL,
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, OR BY TELEX OR TELECOPY, ADDRESSED
AS FOLLOWS: IF TO THE COMPANY, TO THE COMPANY’S PRINCIPAL OFFICE, ATTENTION: MR.
ROCKFORD O. KOTTKA, AND IF TO THE GRANTEE OR HIS SUCCESSOR, TO THE ADDRESS LAST
FURNISHED BY SUCH PERSON TO THE

 

3

--------------------------------------------------------------------------------


 


COMPANY.  EACH SUCH NOTICE AND COMMUNICATION DELIVERED PERSONALLY SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED.  EACH SUCH NOTICE AND COMMUNICATION
GIVEN BY MAIL SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN IT IS DEPOSITED IN THE
UNITED STATES MAIL IN THE MANNER SPECIFIED HEREIN, AND EACH SUCH NOTICE AND
COMMUNICATION GIVEN BY TELEX OR TELECOPY SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
IT IS SO TRANSMITTED AND THE APPROPRIATE CONFIRMATION IS RECEIVED.  A PARTY MAY
CHANGE ITS ADDRESS FOR RECORD PURPOSES BY GIVING NOTICE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 13.


 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By

  /s/  Rockford O. Kottka

 

 

 

Rockford O. Kottka

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

GRANTEE

 

 

 

 

/s/ James N. Clewlow

 

 

Print name: James N. Clewlow

 

4

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST
2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE
PLAN

 

RESTRICTED SHARE AGREEMENT

 

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is dated as March 08, 2005
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Paul S. Fisher (the “Grantee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan or in the Grantee’s Employment and Severance Agreement
(the “Employment Agreement”), where indicated.  The purpose of this Agreement is
to establish a written agreement evidencing a grant of Restricted Shares made in
accordance with the terms of the Plan.  In this Agreement, “Restricted Shares”
means shares granted pursuant to this Agreement or other securities resulting
from an adjustment under Section 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 


1.                                      GRANT OF RESTRICTED SHARES.  THE COMPANY
HEREBY GRANTS TO THE GRANTEE 9,484 COMMON SHARES (THE “SHARES”) UNDER THE TERMS
AND CONDITIONS HEREOF.


 


2.                                      SHARE PRICE.  THE SHARE PRICE OF THE
SHARES IS $44.99.


 


3.                                      PERFORMANCE GOALS.  AS DEFINED BELOW IN
SECTION 5(A).


 


4.                                      TIME GOAL.  EIGHT (8) YEARS.


 


5.                                      VESTING.   EXCEPT AS OTHERWISE PROVIDED
IN THE 2003 PLAN OR IN THIS AGREEMENT, THE SHARES SHALL BECOME VESTED AS
FOLLOWS:


 


(A)                                  ACHIEVEMENT OF PERFORMANCE GOAL.  SHARES
GRANTED AND NOT PREVIOUSLY VESTED OR FORFEITED SHALL VEST AS DETAILED BELOW: AT
THE CLOSE OF BUSINESS ON THE LAST DAY OF A PERIOD COMMENCING AT LEAST TWO YEARS
AFTER THE DATE OF THIS AWARD AND:


 

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 30%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average

 

--------------------------------------------------------------------------------


 

total shareholder return for such trading days equals or exceeds 40%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 50%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 60%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 


(B)                                 TIME GOAL.   SHARES NOT PREVIOUSLY VESTED OR
FORFEITED SHALL BECOME FULLY VESTED AT THE CLOSE OF BUSINESS ON THE EIGHTH
ANNIVERSARY OF THE DATE OF THIS AGREEMENT.


 


(C)                                  CERTAIN TERMINATIONS OF EMPLOYMENT. 
NOTWITHSTANDING ANY PROVISION IN THE AGREEMENT OR THE 2003 PLAN TO THE CONTRARY
AND IN ACCORDANCE WITH SECTIONS 8(D) AND 9(A)(III) OF THE GRANTEE’S EMPLOYMENT
AGREEMENT, IF THE GRANTEE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4(A) OR
4(B) THEREOF, IF THE COMPANY’S BOARD OF TRUSTEES ELECTS NOT TO RENEW THE
GRANTEE’S EMPLOYMENT AGREEMENT PURSUANT TO SECTION 3 THEREOF, OR IF THE GRANTEE
EXPERIENCES A QUALIFYING TERMINATION AS DEFINED IN SECTION 11 THEREOF, THEN THE
SHARES GRANTED PURSUANT TO THIS AGREEMENT SHALL FULLY VEST ON THE GRANTEE’S
TERMINATION DATE.


 


6.                                      RIGHTS OF THE COMPANY.  THIS AGREEMENT
DOES NOT AFFECT THE COMPANY’S RIGHT TO TAKE ANY CORPORATE ACTION, INCLUDING ITS
RIGHT TO RECAPITALIZE, REORGANIZE OR CONSOLIDATE, ISSUE BONDS, NOTES OR STOCK,
INCLUDING PREFERRED STOCK OR OPTIONS THEREFORE, TO DISSOLVE OR LIQUIDATE, OR TO
SELL OR TRANSFER ANY PART OF ITS ASSETS OR BUSINESS.

 

2

--------------------------------------------------------------------------------


 


7.                                      TAXES.  THE COMPANY MAY PAY OR WITHHOLD
THE AMOUNT OF ANY TAX ATTRIBUTABLE TO ANY SHARES DELIVERABLE UNDER THIS
AGREEMENT OR DIVIDENDS PAYABLE THEREON, AND THE COMPANY MAY DEFER MAKING
DELIVERY OR PAYMENT UNTIL IT IS INDEMNIFIED TO ITS SATISFACTION FOR THAT TAX.


 


8.                                      COMPLIANCE WITH LAWS.  SHARES CAN BE
DELIVERED UNDER THIS AGREEMENT ONLY IN COMPLIANCE WITH ALL APPLICABLE FEDERAL
AND STATE LAWS AND REGULATIONS, INCLUDING WITHOUT LIMITATION STATE AND FEDERAL
SECURITIES LAWS, AND THE RULES OF ALL STOCK EXCHANGES ON WHICH THE COMMON SHARES
ARE LISTED AT ANY TIME.  SHARES MAY NOT BE ISSUED UNDER THIS AGREEMENT UNTIL THE
COMPANY HAS OBTAINED THE CONSENT OR APPROVAL OF EVERY REGULATORY BODY HAVING
JURISDICTION OVER SUCH MATTERS AS THE COMPANY DEEMS ADVISABLE.  EACH PERSON OR
ESTATE THAT ACQUIRED THE RIGHT TO RECEIVE SHARES BY BEQUEST OR INHERITANCE MAY
BE REQUIRED BY THE COMPANY TO FURNISH REASONABLE EVIDENCE OF OWNERSHIP OF THE
SHARES AS A CONDITION TO THEIR ISSUANCE.   IN ADDITION, THE COMPANY MAY REQUIRE
SUCH CONSENTS AND RELEASES OF TAXING AUTHORITIES AS THE COMPANY DEEMS ADVISABLE.


 


9.                                      STOCK LEGENDS.  ANY CERTIFICATE ISSUED
TO EVIDENCE THE SHARES ISSUED SHALL BEAR SUCH LEGENDS AND STATEMENTS AS THE
COMPANY DEEMS ADVISABLE TO ASSURE COMPLIANCE WITH ALL FEDERAL AND STATE LAWS AND
REGULATIONS.


 


10.                               NO RIGHT OF EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL CONFER ANY RIGHT ON AN EMPLOYEE TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR SHALL INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE
SUCH EMPLOYEE AT ANY TIME.


 


11.                               AMENDMENT OF AGREEMENT.  THE COMPANY MAY
ALTER, AMEND, OR TERMINATE THIS AGREEMENT ONLY WITH THE GRANTEE’S CONSENT,
EXCEPT FOR ADJUSTMENTS EXPRESSLY PROVIDED BY THIS AGREEMENT.


 


12.                               MISCELLANEOUS.  THIS AGREEMENT IS SUBJECT TO
AND CONTROLLED BY THE 2003 PLAN.  IN THE CASE OF ANY INCONSISTENCY BETWEEN THIS
AGREEMENT AND THE 2003 PLAN, THE TERMS OF THE 2003 PLAN SHALL GOVERN.  THIS
AGREEMENT IS THE FINAL, COMPLETE, AND EXCLUSIVE EXPRESSION OF THE UNDERSTANDING
BETWEEN THE PARTIES AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS AGREEMENT OR
REPRESENTATION, ORAL OR WRITTEN, BETWEEN THEM.  MODIFICATION OF THIS AGREEMENT
OR WAIVER OF A CONDITION HEREIN MUST BE WRITTEN AND SIGNED BY THE PARTY TO BE
BOUND.  IN THE EVENT THAT ANY PARAGRAPH OR PROVISION OF THIS AGREEMENT SHALL BE
HELD TO BE ILLEGAL OR UNENFORCEABLE, SUCH PARAGRAPH OR PROVISION SHALL BE
SEVERED FROM THE AGREEMENT AND THE ENTIRE AGREEMENT SHALL NOT FAIL ON ACCOUNT
THEREOF, BUT SHALL OTHERWISE REMAIN IN FULL FORCE AND EFFECT.


 


13.                               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE WRITTEN, AND SHALL BE EITHER
DELIVERED PERSONALLY OR SENT BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL,
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, OR BY TELEX OR TELECOPY, ADDRESSED
AS FOLLOWS: IF TO THE COMPANY, TO THE COMPANY’S PRINCIPAL OFFICE, ATTENTION: MR.
ROCKFORD O. KOTTKA, AND IF TO THE GRANTEE OR HIS SUCCESSOR, TO THE ADDRESS LAST
FURNISHED BY SUCH PERSON TO THE

 

3

--------------------------------------------------------------------------------


 


COMPANY.  EACH SUCH NOTICE AND COMMUNICATION DELIVERED PERSONALLY SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED.  EACH SUCH NOTICE AND COMMUNICATION
GIVEN BY MAIL SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN IT IS DEPOSITED IN THE
UNITED STATES MAIL IN THE MANNER SPECIFIED HEREIN, AND EACH SUCH NOTICE AND
COMMUNICATION GIVEN BY TELEX OR TELECOPY SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
IT IS SO TRANSMITTED AND THE APPROPRIATE CONFIRMATION IS RECEIVED.  A PARTY MAY
CHANGE ITS ADDRESS FOR RECORD PURPOSES BY GIVING NOTICE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 13.


 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By

  /s/  Rockford O. Kottka

 

 

 

Rockford O. Kottka

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

GRANTEE

 

 

 

  /s/ Paul S. Fisher

 

 

  Print name: Paul S. Fisher

 

4

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST
2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE
PLAN

 

RESTRICTED SHARE AGREEMENT

 

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is dated as March 08, 2005
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Rockford O. Kottka (the “Grantee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan or in the Grantee’s Employment and Severance Agreement
(the “Employment Agreement”), where indicated.  The purpose of this Agreement is
to establish a written agreement evidencing a grant of Restricted Shares made in
accordance with the terms of the Plan.  In this Agreement, “Restricted Shares”
means shares granted pursuant to this Agreement or other securities resulting
from an adjustment under Section 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 


1.                                      GRANT OF RESTRICTED SHARES.  THE COMPANY
HEREBY GRANTS TO THE GRANTEE 5,368 COMMON SHARES (THE “SHARES”) UNDER THE TERMS
AND CONDITIONS HEREOF.


 


2.                                      SHARE PRICE.  THE SHARE PRICE OF THE
SHARES IS $44.99.


 


3.                                      PERFORMANCE GOALS.  AS DEFINED BELOW IN
SECTION 5(A).


 


4.                                      TIME GOAL.  EIGHT (8) YEARS.


 


5.                                      VESTING.   EXCEPT AS OTHERWISE PROVIDED
IN THE 2003 PLAN OR IN THIS AGREEMENT, THE SHARES SHALL BECOME VESTED AS
FOLLOWS:


 


(A)                                  ACHIEVEMENT OF PERFORMANCE GOAL.  SHARES
GRANTED AND NOT PREVIOUSLY VESTED OR FORFEITED SHALL VEST AS DETAILED BELOW: AT
THE CLOSE OF BUSINESS ON THE LAST DAY OF A PERIOD COMMENCING AT LEAST TWO YEARS
AFTER THE DATE OF THIS AWARD AND:


 

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 30%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average

 

--------------------------------------------------------------------------------


 

total shareholder return for such trading days equals or exceeds 40%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 50%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 60%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 


(B)                                 TIME GOAL.   SHARES NOT PREVIOUSLY VESTED OR
FORFEITED SHALL BECOME FULLY VESTED AT THE CLOSE OF BUSINESS ON THE EIGHTH
ANNIVERSARY OF THE DATE OF THIS AGREEMENT.


 


(C)                                  CERTAIN TERMINATIONS OF EMPLOYMENT. 
NOTWITHSTANDING ANY PROVISION IN THE AGREEMENT OR THE 2003 PLAN TO THE CONTRARY
AND IN ACCORDANCE WITH SECTIONS 8(D) AND 9(A)(III) OF THE GRANTEE’S EMPLOYMENT
AGREEMENT, IF THE GRANTEE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4(A) OR
4(B) THEREOF, IF THE COMPANY’S BOARD OF TRUSTEES ELECTS NOT TO RENEW THE
GRANTEE’S EMPLOYMENT AGREEMENT PURSUANT TO SECTION 3 THEREOF, OR IF THE GRANTEE
EXPERIENCES A QUALIFYING TERMINATION AS DEFINED IN SECTION 11 THEREOF, THEN THE
SHARES GRANTED PURSUANT TO THIS AGREEMENT SHALL FULLY VEST ON THE GRANTEE’S
TERMINATION DATE.


 


6.                                      RIGHTS OF THE COMPANY.  THIS AGREEMENT
DOES NOT AFFECT THE COMPANY’S RIGHT TO TAKE ANY CORPORATE ACTION, INCLUDING ITS
RIGHT TO RECAPITALIZE, REORGANIZE OR CONSOLIDATE, ISSUE BONDS, NOTES OR STOCK,
INCLUDING PREFERRED STOCK OR OPTIONS THEREFORE, TO DISSOLVE OR LIQUIDATE, OR TO
SELL OR TRANSFER ANY PART OF ITS ASSETS OR BUSINESS.

 

2

--------------------------------------------------------------------------------


 


7.                                      TAXES.  THE COMPANY MAY PAY OR WITHHOLD
THE AMOUNT OF ANY TAX ATTRIBUTABLE TO ANY SHARES DELIVERABLE UNDER THIS
AGREEMENT OR DIVIDENDS PAYABLE THEREON, AND THE COMPANY MAY DEFER MAKING
DELIVERY OR PAYMENT UNTIL IT IS INDEMNIFIED TO ITS SATISFACTION FOR THAT TAX.


 


8.                                      COMPLIANCE WITH LAWS.  SHARES CAN BE
DELIVERED UNDER THIS AGREEMENT ONLY IN COMPLIANCE WITH ALL APPLICABLE FEDERAL
AND STATE LAWS AND REGULATIONS, INCLUDING WITHOUT LIMITATION STATE AND FEDERAL
SECURITIES LAWS, AND THE RULES OF ALL STOCK EXCHANGES ON WHICH THE COMMON SHARES
ARE LISTED AT ANY TIME.  SHARES MAY NOT BE ISSUED UNDER THIS AGREEMENT UNTIL THE
COMPANY HAS OBTAINED THE CONSENT OR APPROVAL OF EVERY REGULATORY BODY HAVING
JURISDICTION OVER SUCH MATTERS AS THE COMPANY DEEMS ADVISABLE.  EACH PERSON OR
ESTATE THAT ACQUIRED THE RIGHT TO RECEIVE SHARES BY BEQUEST OR INHERITANCE MAY
BE REQUIRED BY THE COMPANY TO FURNISH REASONABLE EVIDENCE OF OWNERSHIP OF THE
SHARES AS A CONDITION TO THEIR ISSUANCE.   IN ADDITION, THE COMPANY MAY REQUIRE
SUCH CONSENTS AND RELEASES OF TAXING AUTHORITIES AS THE COMPANY DEEMS ADVISABLE.


 


9.                                      STOCK LEGENDS.  ANY CERTIFICATE ISSUED
TO EVIDENCE THE SHARES ISSUED SHALL BEAR SUCH LEGENDS AND STATEMENTS AS THE
COMPANY DEEMS ADVISABLE TO ASSURE COMPLIANCE WITH ALL FEDERAL AND STATE LAWS AND
REGULATIONS.


 


10.                               NO RIGHT OF EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL CONFER ANY RIGHT ON AN EMPLOYEE TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR SHALL INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE
SUCH EMPLOYEE AT ANY TIME.


 


11.                               AMENDMENT OF AGREEMENT.  THE COMPANY MAY
ALTER, AMEND, OR TERMINATE THIS AGREEMENT ONLY WITH THE GRANTEE’S CONSENT,
EXCEPT FOR ADJUSTMENTS EXPRESSLY PROVIDED BY THIS AGREEMENT.


 


12.                               MISCELLANEOUS.  THIS AGREEMENT IS SUBJECT TO
AND CONTROLLED BY THE 2003 PLAN.  IN THE CASE OF ANY INCONSISTENCY BETWEEN THIS
AGREEMENT AND THE 2003 PLAN, THE TERMS OF THE 2003 PLAN SHALL GOVERN.  THIS
AGREEMENT IS THE FINAL, COMPLETE, AND EXCLUSIVE EXPRESSION OF THE UNDERSTANDING
BETWEEN THE PARTIES AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS AGREEMENT OR
REPRESENTATION, ORAL OR WRITTEN, BETWEEN THEM.  MODIFICATION OF THIS AGREEMENT
OR WAIVER OF A CONDITION HEREIN MUST BE WRITTEN AND SIGNED BY THE PARTY TO BE
BOUND.  IN THE EVENT THAT ANY PARAGRAPH OR PROVISION OF THIS AGREEMENT SHALL BE
HELD TO BE ILLEGAL OR UNENFORCEABLE, SUCH PARAGRAPH OR PROVISION SHALL BE
SEVERED FROM THE AGREEMENT AND THE ENTIRE AGREEMENT SHALL NOT FAIL ON ACCOUNT
THEREOF, BUT SHALL OTHERWISE REMAIN IN FULL FORCE AND EFFECT.


 


13.                               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE WRITTEN, AND SHALL BE EITHER
DELIVERED PERSONALLY OR SENT BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL,
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, OR BY TELEX OR TELECOPY, ADDRESSED
AS FOLLOWS: IF TO THE COMPANY, TO THE COMPANY’S PRINCIPAL OFFICE, ATTENTION: MR.
ROCKFORD O. KOTTKA, AND IF TO THE GRANTEE OR HIS SUCCESSOR, TO THE ADDRESS LAST
FURNISHED BY SUCH PERSON TO THE

 

3

--------------------------------------------------------------------------------


 


COMPANY.  EACH SUCH NOTICE AND COMMUNICATION DELIVERED PERSONALLY SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED.  EACH SUCH NOTICE AND COMMUNICATION
GIVEN BY MAIL SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN IT IS DEPOSITED IN THE
UNITED STATES MAIL IN THE MANNER SPECIFIED HEREIN, AND EACH SUCH NOTICE AND
COMMUNICATION GIVEN BY TELEX OR TELECOPY SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
IT IS SO TRANSMITTED AND THE APPROPRIATE CONFIRMATION IS RECEIVED.  A PARTY MAY
CHANGE ITS ADDRESS FOR RECORD PURPOSES BY GIVING NOTICE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 13.


 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By

  /s/  Paul S. Fisher

 

 

 

Paul S. Fisher

 

 

 

 

 

Its:

President and Chief Financial Officer

 

 

 

 

 

 

GRANTEE

 

 

 

 

/s/ Rockford O. Kottka

 

 

 

Print name:  Rockford O. Kottka

 

 

 

 

4

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST
2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE
PLAN

 

RESTRICTED SHARE AGREEMENT

 

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is dated as March 08, 2005
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Michael M. Mullen (the “Grantee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan or in the Grantee’s Employment and Severance Agreement
(the “Employment Agreement”), where indicated.  The purpose of this Agreement is
to establish a written agreement evidencing a grant of Restricted Shares made in
accordance with the terms of the Plan.  In this Agreement, “Restricted Shares”
means shares granted pursuant to this Agreement or other securities resulting
from an adjustment under Section 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 


1.                                      GRANT OF RESTRICTED SHARES.  THE COMPANY
HEREBY GRANTS TO THE GRANTEE 13,205 COMMON SHARES (THE “SHARES”) UNDER THE TERMS
AND CONDITIONS HEREOF.


 


2.                                      SHARE PRICE.  THE SHARE PRICE OF THE
SHARES IS $44.99.


 


3.                                      PERFORMANCE GOALS.  AS DEFINED BELOW IN
SECTION 5(A).


 


4.                                      TIME GOAL.  EIGHT (8) YEARS.


 


5.                                      VESTING.   EXCEPT AS OTHERWISE PROVIDED
IN THE 2003 PLAN OR IN THIS AGREEMENT, THE SHARES SHALL BECOME VESTED AS
FOLLOWS:


 


(A)                                  ACHIEVEMENT OF PERFORMANCE GOAL.  SHARES
GRANTED AND NOT PREVIOUSLY VESTED OR FORFEITED SHALL VEST AS DETAILED BELOW: AT
THE CLOSE OF BUSINESS ON THE LAST DAY OF A PERIOD COMMENCING AT LEAST TWO YEARS
AFTER THE DATE OF THIS AWARD AND:


 

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 30%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average

 

--------------------------------------------------------------------------------


 

total shareholder return for such trading days equals or exceeds 40%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 50%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 60%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 


(B)                                 TIME GOAL.   SHARES NOT PREVIOUSLY VESTED OR
FORFEITED SHALL BECOME FULLY VESTED AT THE CLOSE OF BUSINESS ON THE EIGHTH
ANNIVERSARY OF THE DATE OF THIS AGREEMENT.


 


(C)                                  CERTAIN TERMINATIONS OF EMPLOYMENT. 
NOTWITHSTANDING ANY PROVISION IN THE AGREEMENT OR THE 2003 PLAN TO THE CONTRARY
AND IN ACCORDANCE WITH SECTIONS 8(D) AND 9(A)(III) OF THE GRANTEE’S EMPLOYMENT
AGREEMENT, IF THE GRANTEE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4(A) OR
4(B) THEREOF, IF THE COMPANY’S BOARD OF TRUSTEES ELECTS NOT TO RENEW THE
GRANTEE’S EMPLOYMENT AGREEMENT PURSUANT TO SECTION 3 THEREOF, OR IF THE GRANTEE
EXPERIENCES A QUALIFYING TERMINATION AS DEFINED IN SECTION 11 THEREOF, THEN THE
SHARES GRANTED PURSUANT TO THIS AGREEMENT SHALL FULLY VEST ON THE GRANTEE’S
TERMINATION DATE.


 


6.                                      RIGHTS OF THE COMPANY.  THIS AGREEMENT
DOES NOT AFFECT THE COMPANY’S RIGHT TO TAKE ANY CORPORATE ACTION, INCLUDING ITS
RIGHT TO RECAPITALIZE, REORGANIZE OR CONSOLIDATE, ISSUE BONDS, NOTES OR STOCK,
INCLUDING PREFERRED STOCK OR OPTIONS THEREFORE, TO DISSOLVE OR LIQUIDATE, OR TO
SELL OR TRANSFER ANY PART OF ITS ASSETS OR BUSINESS.

 

2

--------------------------------------------------------------------------------


 


7.                                      TAXES.  THE COMPANY MAY PAY OR WITHHOLD
THE AMOUNT OF ANY TAX ATTRIBUTABLE TO ANY SHARES DELIVERABLE UNDER THIS
AGREEMENT OR DIVIDENDS PAYABLE THEREON, AND THE COMPANY MAY DEFER MAKING
DELIVERY OR PAYMENT UNTIL IT IS INDEMNIFIED TO ITS SATISFACTION FOR THAT TAX.


 


8.                                      COMPLIANCE WITH LAWS.  SHARES CAN BE
DELIVERED UNDER THIS AGREEMENT ONLY IN COMPLIANCE WITH ALL APPLICABLE FEDERAL
AND STATE LAWS AND REGULATIONS, INCLUDING WITHOUT LIMITATION STATE AND FEDERAL
SECURITIES LAWS, AND THE RULES OF ALL STOCK EXCHANGES ON WHICH THE COMMON SHARES
ARE LISTED AT ANY TIME.  SHARES MAY NOT BE ISSUED UNDER THIS AGREEMENT UNTIL THE
COMPANY HAS OBTAINED THE CONSENT OR APPROVAL OF EVERY REGULATORY BODY HAVING
JURISDICTION OVER SUCH MATTERS AS THE COMPANY DEEMS ADVISABLE.  EACH PERSON OR
ESTATE THAT ACQUIRED THE RIGHT TO RECEIVE SHARES BY BEQUEST OR INHERITANCE MAY
BE REQUIRED BY THE COMPANY TO FURNISH REASONABLE EVIDENCE OF OWNERSHIP OF THE
SHARES AS A CONDITION TO THEIR ISSUANCE.   IN ADDITION, THE COMPANY MAY REQUIRE
SUCH CONSENTS AND RELEASES OF TAXING AUTHORITIES AS THE COMPANY DEEMS ADVISABLE.


 


9.                                      STOCK LEGENDS.  ANY CERTIFICATE ISSUED
TO EVIDENCE THE SHARES ISSUED SHALL BEAR SUCH LEGENDS AND STATEMENTS AS THE
COMPANY DEEMS ADVISABLE TO ASSURE COMPLIANCE WITH ALL FEDERAL AND STATE LAWS AND
REGULATIONS.


 


10.                               NO RIGHT OF EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL CONFER ANY RIGHT ON AN EMPLOYEE TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR SHALL INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE
SUCH EMPLOYEE AT ANY TIME.


 


11.                               AMENDMENT OF AGREEMENT.  THE COMPANY MAY
ALTER, AMEND, OR TERMINATE THIS AGREEMENT ONLY WITH THE GRANTEE’S CONSENT,
EXCEPT FOR ADJUSTMENTS EXPRESSLY PROVIDED BY THIS AGREEMENT.


 


12.                               MISCELLANEOUS.  THIS AGREEMENT IS SUBJECT TO
AND CONTROLLED BY THE 2003 PLAN.  IN THE CASE OF ANY INCONSISTENCY BETWEEN THIS
AGREEMENT AND THE 2003 PLAN, THE TERMS OF THE 2003 PLAN SHALL GOVERN.  THIS
AGREEMENT IS THE FINAL, COMPLETE, AND EXCLUSIVE EXPRESSION OF THE UNDERSTANDING
BETWEEN THE PARTIES AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS AGREEMENT OR
REPRESENTATION, ORAL OR WRITTEN, BETWEEN THEM.  MODIFICATION OF THIS AGREEMENT
OR WAIVER OF A CONDITION HEREIN MUST BE WRITTEN AND SIGNED BY THE PARTY TO BE
BOUND.  IN THE EVENT THAT ANY PARAGRAPH OR PROVISION OF THIS AGREEMENT SHALL BE
HELD TO BE ILLEGAL OR UNENFORCEABLE, SUCH PARAGRAPH OR PROVISION SHALL BE
SEVERED FROM THE AGREEMENT AND THE ENTIRE AGREEMENT SHALL NOT FAIL ON ACCOUNT
THEREOF, BUT SHALL OTHERWISE REMAIN IN FULL FORCE AND EFFECT.


 


13.                               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE WRITTEN, AND SHALL BE EITHER
DELIVERED PERSONALLY OR SENT BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL,
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, OR BY TELEX OR TELECOPY, ADDRESSED
AS FOLLOWS: IF TO THE COMPANY, TO THE COMPANY’S PRINCIPAL OFFICE, ATTENTION: MR.
ROCKFORD O. KOTTKA, AND IF TO THE GRANTEE OR HIS SUCCESSOR, TO THE ADDRESS LAST
FURNISHED BY SUCH PERSON TO THE

 

3

--------------------------------------------------------------------------------


 


COMPANY.  EACH SUCH NOTICE AND COMMUNICATION DELIVERED PERSONALLY SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED.  EACH SUCH NOTICE AND COMMUNICATION
GIVEN BY MAIL SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN IT IS DEPOSITED IN THE
UNITED STATES MAIL IN THE MANNER SPECIFIED HEREIN, AND EACH SUCH NOTICE AND
COMMUNICATION GIVEN BY TELEX OR TELECOPY SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
IT IS SO TRANSMITTED AND THE APPROPRIATE CONFIRMATION IS RECEIVED.  A PARTY MAY
CHANGE ITS ADDRESS FOR RECORD PURPOSES BY GIVING NOTICE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 13.


 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By

  /s/  Rockford O. Kottka

 

 

 

Rockford O. Kottka

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

GRANTEE

 

 

 

 

/s/ Michael M. Mullen

 

 

 

Print name:  Michael M. Mull

 

 

4

--------------------------------------------------------------------------------